United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1495
                                   ___________

Farrel Eagle Horse,                    *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Dr. D. M. Frost, Medical Director      *
and M.D.,                              *      [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                         Submitted: July 3, 2002
                             Filed: July 9, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Farrel Eagle Horse appeals from the district court’s1 judgment for defendant
following a jury trial on his 42 U.S.C. § 1983 denial-of-medical-care claim. To the
extent that we can consider Eagle Horse’s arguments without a trial transcript, see
Fed. R. App. P. 10(b); Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384,
386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988), we find those
arguments unavailing. There is no indication that the jury was selected in a racially

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
discriminatory manner, see Weber v. Strippit, Inc., 186 F.3d 907, 911 (8th Cir. 1999),
cert. denied, 528 U.S. 1078 (2000); Scott v. James, 902 F.2d 672, 675 (8th Cir.), cert.
denied, 498 U.S. 873 (1990); and there is no constitutional or statutory right to
effective assistance of counsel in a civil case, see Glick v. Henderson, 855 F.2d 536,
541 (8th Cir. 1988).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-